Citation Nr: 0406716	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  03-20 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active duty service from May 1944 to November 
1945.  He died in June 1984.  The appellant is his widow. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 determination by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2002, a 
statement of the case was issued in February 2003, and a 
substantive appeal was received in July 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The underlying issue in this case is entitlement to service 
connection for the cause of the veteran's death.  The veteran 
died in June 1984 at the VA Medical Center (VAMC) in Fresno, 
CA.  The causes of death listed on the death certificate were 
fever of unknown origin, hypoxemia and central and 
subcortical degeneration syndrome.  No autopsy was performed.  
During his lifetime the veteran was service-connected for 
bronchial asthma.  The appellant contends that the asthma was 
somehow related to the cause of the veteran's death.  

In reviewing the claims file, it does not appear that the 
veteran's terminal treatment records from the Fresno VAMC 
have been associated with the claims file.  Regardless of 
whether or not the appellant's claim is reopened, VA is under 
an obligation to ensure that all pertinent records under VA 
control have been obtained and associated with the claims 
file.  Appropriate action to ensure that any such VA terminal 
treatment records are obtained is therefore necessary before 
the Board may proceed with appellate review. 



Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1), including 
notice of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).  

2.  The RO should contact the Fresno VAMC 
and request all medical records 
associated with the veteran's final 
hospitalization which ended with his 
death in June 1984.  

3.  The RO should then review the matter 
on appeal.  Since the appellant's request 
to reopen her claim was received in 
January 2002, the RO should clearly apply 
the amended provisions of 38 C.F.R. 
§ 3.156(a) applicable to claims filed on 
or after August 29, 2001.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  If 
the benefit sought remains denied, the 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case, with citation to 
and discussion of the new and material 
evidence analysis, and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




